              Case 1:20-cr-00210-LTS Document 93 Filed 06/14/21 Page 1 of 1




                                   MCLAUGHLIN & STERN, LLP
                                              FOUNDED 1898
                                                                               GREAT NECK, NEW YORK
      TRACY A. BURNETT
             Partner                      260 MADISON AVENUE                   MILLBROOK, NEW YORK
 tburnett@mclaughlinstern.com           NEW YORK, NEW YORK 10016               WESTPORT, CONNECTICUT
Direct: (212) 448-1100 ext. 1246             (212) 448–1100                   WEST PALM BEACH, FLORIDA
                                           FAX (212) 448-0066                     NAPLES, FLORIDA
                                         www.mclaughlinstern.com



                                              June 14, 2021


  Via ECF
  Honorable Laura Taylor Swain, U.S.D.J.
  Southern District of New York                                     MEMO ENDORSED
  Daniel Patrick Moynihan Courthouse
  500 Pearl Street
  New York, New York 10007

           Re:       United States v. Gabriela Bratkovics, 20 Cr. 210 (LTS)

  Dear Judge Swain:

          As the Court is aware, we represent Gabriela Bratkovics in the above-referenced matter.
  We are writing to request permission for Ms. Bratkovics to travel to Dallas, Texas September 26-
  30, 2021, to attend a professional conference. We previously sought permission for Ms. Bratkovics
  to travel to Dallas, Texas September 27-30, 2021, to attend the Hospitality Industry Technology
  Exposition and Conference, which was granted by the Court. Ms. Bratkovics would like to expand
  her travel dates to include September 26, 2021 so that she can arrive in Dallas in time for the start
  of the Conference on the morning of September 27, 2021. AUSA Katherine Reilly has informed
  us that the Government does not object to this request. We have also been advised by Pretrial
  Services Officer Andrew Abbott that the Pretrial Services Office does not object to this request.
  The specific travel itinerary will be provided in advance of the trip to Pre-Trial Services, as
  requested.

The foregoing request is granted.
DE #92 resolved.                          Respectfully submitted,
SO ORDERED.
6/14/2021                                 /s/ Tracy A. Burnett
/s/ Laura Taylor Swain, Chief USDJ        Tracy A. Burnett



  cc:      Katherine Reilly, Assistant United States Attorney (Via ECF)
           Andrew Abbott, U.S. Pre-Trial Services Officer (Via email:
           andrew_abbott@nyspt.uscourts.gov)
